DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:  a memory controller… storing, in a mapping table, data mapping one or more rows of the plurality of rows to another row; , and a combination of other limitations in the independent claims.
 Independent claim 19 comprises similar allowable content as that of claim 10.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on 3/30/2022 regarding claim 1 have been fully considered but they are not persuasive.
Applicant argues “mapping one or more rows of the plurality of rows to another row; excluding one or more rows storing the identical data; and storing an indication that the one or more rows are excluded from the refresh” is not disclosed by cited prior arts Tsern et al. (PGPUB 20140289574), hereinafter as Tsern, and Thatcher et al. (PGPUB 20110060887), hereinafter as Thatcher:
Unlike the allowed claim 10/19 which is a device claim, claim 1 is a method claim. According to MPEP 2111.04, II, method claim is being treated differently than that of device claim when contingent limitations is claimed. MPEP 2111.04, II is reproduced below:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.

In other word a method claim with different operations based on different conditions does not have to be ALL items present in the prior arts; just one condition for one operation is enough in prior art as a teaching of the method.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsern, in view of Thatcher.
Regarding claim 1, Tsern teaches a method for hardware-assisted DRAM row merging, the method comprising:
Identifying, by a memory controller, a plurality of rows storing identical data in a DRAM module (Fig 1);
copy one or more rows of the plurality of rows to another row ([0061]copies the row into…);
Excluding the one or more rows from a refresh the one or more rows storing the identical data ([0061] original row is not refreshed); 
Storing an indication that the one or more rows are excluded from the fresh ([0061] original row is not refreshed).
But does not teach using a mapping table in copying operation, 
Thatcher teaches using mapping in copy operation ([0115]).
Since Thatcher and Tsern are both from the same field of semiconductor memory device, the purpose disclosed by Thatcher would beave been recognized in the pertinent art of Tsern.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to mapping memory entries as in Thatcher into the device of Tsern for the purpose of coping data from one location to another location with the DRAM module. 
Regarding claim 2, Tsern teaches updating a bitmap to indicate that the one or more rows are excluded from the refresh, wherein excluding the one or more rows from the refresh comprises providing, by the memory controller, the bitmap to the Dynamic Random Access Memory (DRAM) module ([0027]).
Regarding claim 3, Thatcher teaches the other row comprises a row in the plurality of rows (Fig. 2, Row of 216a, 218a, 220a among many rows).
Regarding claim 4, Thatcher teaches the other row comprises a reserved row included in one or more reserved rows of the Dynamic Random Access Memory (DRAM) module ([0024]).
Regarding claim 7, Tsern teaches maintaining a mapping table cache storing a portion of the mapping table ([0255] buffer ... mapping info).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 8, Thatcher teaches receiving a read request for a row in the one or more rows; determining, based on the mapping table, that the row is mapped to the other row; and providing, in response to the read request, data stored in the other row ([0027] according to remapped table, access of rows accordingly).
Regarding claim 9, Thatcher teaches receiving a write request for a particular row of the one or more rows; storing, in the particular row of the one or more rows, data stored in the reserved row; performing the write request; and updating the mapping table to remove a mapping of the particular row to the reserved row ([0027] according to remapped table, access of rows accordingly).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsern and Thatcher, in view of Eckert et al. (PGPUB 20180276150), hereinafter as Eckert.
Regarding claim 5, Tsern and Thatcher teach a method as in rejection of claim 4,
But not expressly determining that a single row is mapped to the reserved row; storing, in the single row, data stored in the reserved row; and updating the mapping table to remove a mapping of the single row to the reserved row.
Eckert teaches determining that a single row is mapped to the reserved row; storing, in the single row, data stored in the reserved row; and updating the mapping table to remove a mapping of the single row to the reserved row ([0052)).
Since Eckert and Tsern are both from the same field of semiconductor memory device, the purpose disclosed by Eckert would have been recognizedin the pertinent art of Tsern.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to manage the reserved rows asin Eckert into the device of Tsern for the purpose of managing efficiently of the DRAM device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827